OPINION — AG — *** MEMORANDUM *** IS THIS ACT CONSTITUTIONAL ? — " AN ACT RELATING TO FIREMENS RELIEF AND PENSION FUND; AMENDING 11 O.S.H. 356, TO PROVIDE THAT SURPLUS FUNDS NOT NEEDED TO MEET REQUIREMENTS FOR RETIREMENT PAID TO PERSONS ENTITLED THERETO IN TOWNS OF THE STATE HAVING A POPULATION OF LESS THAN TWO THOUSAND ACCORDING TO THE CURRENT FEDERAL DECENNIAL CENSUS, MAY BE USED TO PURCHASE ADDITIONAL FIRE FIGHTING EQUIPMENT; AND DECLARING AN EMERGENCY " CITE: 11 O.S.H. 356, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, ARTICLE X, SECTION 14, ARTICLE X, SECTION 20 (FRED HANSEN)